Citation Nr: 1311421	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  00-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lesions on the body, to include as due to an undiagnosed illness, and, if so, whether service connection for a skin disorder is warranted.

2.  Entitlement to service connection for a lung disorder, to include as due to an undiagnosed illness.

(The issues of entitlement to service connection for irritable bowel syndrome and fibromyalgia; whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a stomach disorder, fatigue and weakness, a mood disorder with depressive symptoms, and sleeplessness; entitlement to a total disability rating due to service-connected disabilities based on individual unemployability; and entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 will be addressed in a separate decision).

REPRESENTATION

Veteran represented by:	Michael G. Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served for a period of active duty for training from January 1963 to July 1963 and a period of active duty from September 1990 to June 1991.  Evidence of record also indicates that he served in the Tennessee Army National Guard from December 1962 to April 1992.  Personnel records show that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for a lung condition (diagnosed as chronic obstructive pulmonary disease (COPD) and lesions on the body (diagnosed as actinic keratosis, seborrheic keratosis, and acanthosis nigricans). 

In July 2000, the Veteran testified before a Decision Review Officer (DRO) sitting at the RO.  A transcript of this proceeding has been associated with the claims file.  

In September 2003, the Board remanded both issues for due process purposes.  In July 2005, the Board reopened the lung disorder claim based on the submission of new and material evidence and remanded the issues of entitlement to service connection for COPD and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder for further development.  

In a March 2007 decision, the Board denied the Veteran's claim for service connection for a lung condition (initially identified as COPD and later diagnosed as interstitial lung disease).  At the same time, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for lesions on the body, but denied service connection on the merits.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Memorandum Decision, the Court set aside the Board's March 2007 decision and remanded the issues for further adjudication.  Thereafter, per the Court's directives, the Board remanded the issues in order to ensure compliance with due process concerns.  The case now returns to the Board for further appellate review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The reopened issue of entitlement to service connection for a skin disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  In a final decision dated in July 1997 and issued in August 1997, the RO denied the Veteran's claim of entitlement to service connection for seborrheic keratosis, actinic keratosis, and acanthosis nigricans, claimed as lesions on the body.
   
2.  Evidence received since the August 1997 denial of service connection for lesions on the body was not previously considered, is not cumulative or redundant, and is so significant that it must be considered to fairly decide the merits of the claim.

3.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

4.  The Veteran was diagnosed with COPD in July 1995 and interstitial lung disease in May 2006. 

5.  The Veteran's lung disorder is attributed to known clinical diagnoses of COPD and interstitial lung disease and is not shown to be causally or etiologically related to any disease, injury, or incident of service. 


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied the Veteran's claim of entitlement to service connection for seborrheic keratosis, actinic keratosis, and acanthosis nigricans, claimed as lesions on the body, is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2012)]. 

2.  New and material evidence having been received; the claim of entitlement to service connection for a lesions on the body is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for service connection for a lung disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a)  ; 38 C.F.R. § 3.159(b)(1)  . 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for lesions on the body is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  In this regard, the Board notes that the March 2007 Board decision also reopened such claim and denied it on the merits; however, the Court's August 2009 Memorandum Decision determined that the Veteran was not provided proper pre-adjudicatory VCAA notice as he was not advised as to what was needed to substantiate the claim and vacated the Board's decision in its entirety (to include the Board's favorable determination that new and material evidence had been received in order to reopened the Veteran's claim).  As such, the Board remanded the claim in order to afford him proper notice in June 2010.  However, in the directives, the Board inadvertently referred to the Veteran's lung disorder twice instead of the skin claim.  As such, in the RO's September 2010 letter, he was not provided with proper VCAA notice.  However, as the Board herein reopens such claim and remands the merits of the issue for further development, the Veteran will be provided proper VCAA notice in connection with his reopened claim on remand.  

With respect to the Veteran's claim of entitlement to service connection for a lung disorder, the Board finds that VA has satisfied its duty to notify under the VCAA. In this regard, the Board notes that his claim was initially denied in a July 1999 rating decision, prior to the enactment of the VCAA in November 2000.  The Court acknowledged in Pelegrini at 120 that where, as here, the section 5103(a) notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice.  Rather, the appellant has the right to content-complying notice and proper subsequent VA process, which he has received.  In the instant case, the Veteran was provided with letters in October 2005 and September 2010 that advised him of the evidence and information necessary to substantiate his service connection claim, to include on the basis of an undiagnosed illness, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2010 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the October 2005 and September 2010 letters were issued after the initial July 1999 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after October 2005 and September 2010 letters were issued, the Veteran's claim was readjudicated in November 2006, December 2010, May 2012, and October 2012 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the record reflects that the Veteran is in receipt of retirement, as opposed to disability, benefits from the Social Security Administration (SSA).  Therefore, it is not necessary to request records from SSA. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant"). 

The Board also notes that the record does not contain the Veteran's service treatment records from his period of active service from September 1990 to June 1991.  VA requested such records from the National Personnel Records Center (NPRC) on multiple dates from 1995 to 1997.  All attempts were unsuccessful to locate the Veteran's service records from his active service during the Persian Gulf War.  In July 1997, the RO determined that all efforts to locate additional service medical records for the Veteran were met with negative results.   In December 2002, the Board made additional requests to attempt to obtain the Veteran's service medical records from the Tennessee Army National Guard (TNARNG) Headquarters, the Veteran's TNARNG unit, and a MASH unit from Tennessee.  These additional attempts were also unsuccessful.  Each search was unable to locate any additional service medical records pertaining to the Veteran's service during the Persian Gulf War.  The Board finds that reasonable attempts were made to obtain identified relevant evidence as required under 38 C.F.R. § 3.159(c).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was also afforded VA examinations in May 2006, May 2010, and March 2012 with respect to the service connection issue decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and his wife and daughter, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover,  the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

On appeal, the Veteran argued that the May 2006 VA examiner's opinion is inadequate.  He pointed out that the examiner was merely a physician's assistant and that the physician who reviewed her report and approved it never spoke to him. The Veteran asserts that a pulmonary specialist is needed to evaluation his condition.  It is unclear whether either the May 2010 or March 2012 VA examiners are physicians and/or pulmonary specialists. 

A medical opinion need not be by a physician to be competent medical evidence, and, in the absence of evidence to the contrary, the Board may presume the competence of a VA medical examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007) (rejecting argument that a medical opinion by a nurse practitioner is not competent medical evidence, and, rejecting argument that VA cannot rely upon a medical opinion that does not explicitly state the qualifications of the examiner); see also Butler v. Principi, 244 F.3d 1337, 1340   (Fed. Cir. 2001) (presumption of regularity doctrine permits courts to presume what appears regular is regular and shifts the burden to the attacker to establish the contrary).  The Veteran has pointed to no flaws in the examiner's opinions other than he believes the evidence leads to a different conclusion.  But as discussed above, the Veteran is a lay person and thus is not qualified to determine the etiology of his lung disorder. Jandreau. 

Pursuant to 38 C.F.R. § 3.159(c)(4), a further medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Here, however, the opinions provided by the May 2006, May 2010, and March 2012 VA examiners are sufficient to decide the claim. These opinions were based on the evidence in the claims file, the results of medical tests, and the examiners' thorough examination of the Veteran.  They provided a complete rationale for their conclusions that are supported by the evidence in the record. Moreover, the reports were co-signed by a physician.  See Veteran's Benefits Administration Adjudication Procedure Manual M21-1MR, Part III, subpart iv, Ch.3, § D.19(a) (governing signature requirements on reports of physical examinations).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As indicated previously, with respect to the Veteran's claim for service connection for a lung disorder, the August 2009 Memorandum Decision determined that the VCAA notice provided was inadequate in that it was misleading.  Specifically, the Court found that the Veteran was notified of the need to establish a nexus between his current disability and service, but subsequent notice informed him that, as a Gulf War Veteran, his disability would be presumed.  As such notice misled him into thinking that he did not have to submit evidence of a nexus, it was inadequate.  Thereafter, the Board remanded this case in June 2010 in order for the AOJ to provide corrective notice with respect to the issue of entitlement to service connection for a lung condition (initially identified as chronic obstructive pulmonary disease and later diagnosed as interstitial lung disease) which explains the criteria for establishing service connection for an undiagnosed illness resulting from service in the Persian Gulf pursuant to 38 C.F.R. § 3.317.  Such notice was provided in September 2010.  Therefore, the Board finds that the RO has complied with the June 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

This appeal arises out of the Veteran's claim that a skin disorder and a lung disorder are related to his military service, to include on the basis of an undiagnosed illness as a result of his Gulf War service.     

Skin Disorder

The Veteran's available service treatment records are negative for any complaints regarding the skin.  Significantly, both the Veteran's December 1962 enlistment examination and June 1963 separation examination from his first period of service show normal "skin."  A January 1990 National Guard examination also shows normal "skin."  Furthermore, in a January 1990 report of medical history the Veteran denied "skin diseases."  Notably, however, these are the only service treatment records that are associated with the claims file and none of the treatment records from the Veteran's second period of active service are of record.  

In April 1996 the Veteran submitted a claim for service connection for a skin disorder.  By rating decision dated in July 1997 and issued in August 1997, the RO denied service connection for lesions on the body.  Specifically, the RO noted that, while there were diagnoses of seborrheic keratosis and actinic keratosis, there were no complaints of skin problems during service or immediately after service and there was no evidence that the Veteran's current skin disorder was related to his military service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Although the RO provided notice of the denial in August 1997, the Veteran did not initiate an appeal.  Therefore, the RO's decision of August 1997 is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a skin disorder was received prior to the expiration of the appeal period stemming from the August 1997 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 
  
Thereafter, in January 1999, the Veteran requested to reopen his claim for service connection for a skin disorder.  By rating decision dated in July 1999 the RO found that the Veteran had failed to submit new and material evidence to reopen the previously denied claim for service connection for a skin disorder.  The Veteran appealed the July 1999 rating decision to the Board and in July 2005 the Board remanded the skin disorder issue for VA treatment records.  

As noted in the introduction, in March 2007 the Board reopened the skin issue and denied the claim on the merits.  However, in August 2009 the Court set aside the Board's March 2007 decision in whole and remanded the case for additional due process considerations.  Since the March 2007 Board decision was set aside in whole, which includes the Board's favorable decision to reopen the Veteran's claim, the Board must, once again, determine whether new and material evidence has been submitted to reopen the skin issue.  In June 2010 the Board remanded the skin disorder issue for additional development.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

For claims filed prior to August 29, 2001, as is the case here, "new and material evidence" is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative or redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the July 1997 rating decision, the RO has obtained considerable evidence on the issue of service connection for lesions on the body.  Most of that evidence is medical treatment records from the VA Medical Center in Mountain Home, Tennessee and from a skin clinic.  The only other evidence that relates to his skin is the Veteran's testimony at the July 2000 DRO hearing, and a May 2010 VA examination report.

While some of the medical records were previously submitted to agency decisionmakers, some records were not of record at the time of the August 1997 rating decision.  Yet, all of the new medical information relates to the condition of the Veteran's skin after his discharge from service.  However, the fact that the Veteran had skin lesions on his body after service was established at the time of the July 1999 rating decision.  Thus, while the records address more recent incidences of treatment for the Veteran's skin condition, that evidence is cumulative of what was already in the record at the time of the last final decision in August 1997.  None of the medical treatment records contain any information about the Veteran's skin during service.  Nor do they link the Veteran's current skin condition to any disease, injury, or event during the Veteran's active military service.  Since the records address only the post-service condition of the Veteran's skin, they are cumulative and redundant of evidence previously considered.  As such, it is not new and material evidence within the meaning of the regulations.  38 C.F.R. §3.156(a) (2001).  Moreover, the May 2010 VA examination report also addresses the current nature of the Veteran's skin disorder and indicates that such did not occur before or during active service, but rather it occurred after active service.  Thus, the Veteran's claim cannot be reopened on the basis of these records.  

As for the Veteran's testimony, it had not previously been presented to agency decisionmakers.  Additionally, unlike the medical records obtained by the RO, the Veteran's testimony did address the issue of the in-service condition of his skin, so it bears directly on the issue under consideration.  And since no evidence about the Veteran's skin condition during service had previously been submitted, that testimony was neither redundant nor cumulative.  Finally, the Veteran testified that his skin condition began in 1992, the year after his discharge.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  Justus, supra.  Moreover, new evidence can be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge, supra.  The Veteran's testimony about the origin of his skin condition is therefore significant enough that it must be considered in order to fairly decide the merits of the claim.  As a result, that evidence is new and material evidence within the meaning of the regulations in effect at the time the Veteran's claim was filed.  38 C.F.R. §3.156(a) (2001).   The Veteran's claim for service connection for a skin disability is thus re-opened.  

Lung Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]; Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Board notes that United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a), which does not include COPD or interstitial lung disease.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Also, service-connected disability compensation may be paid to: (1) a claimant who is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Also, "chronic" refers to  disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period.  The 6- month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his lung disorder is related to his military service, to include as due to an undiagnosed illness.  Specifically, he claims that inhaling smoke from oil well fires while serving in the Persian Gulf triggered the lung disorder.   

Five years following service in the Persian Gulf War, the Veteran was diagnosed with mild COPD in July 1995 and interstitial lung disease in May 2006.  Therefore, the Board finds that the Veteran has a diagnosed lung disorder.  Interstitial lung disease and COPD are not qualifying chronic disabilities within the meaning of 38 U.S.C.A. § 1117(a)(2)  and 38 C.F.R. § 3.317(a)(2)(i).  In addition, the Veteran has been given a clinical diagnosis for his lung disorder.  38 C.F.R. § 3.317(a)(1)(i).  Accordingly, service connection under the special rules governing chronic diseases in Gulf War Veterans is not warranted here. 

However, the Veteran is not limited to the special rules governing chronic disease of Persian Gulf Veterans.  As above, if the record establishes direct service connection for his lung disorder, service connection may also be granted. 

The Veteran was diagnosed with COPD in July 1995 and was diagnosed with interstitial lung disease in May 2006.  The Veteran's available military records do not include any medical evidence that he complained of, or was treated for, any lung disorder.  However, there is evidence in the Veteran's service records that he was exposed to hydrogen sulphide as a result of serving in Kuwait where 500 oil wells were "blown up" by Iraqi troops.  See March 1991 Memorandum for Record.    

The Veteran testified that, during service in Kuwait, he sought medical treatment twice for shortness of breath.  He said that at both sick call visits (two or three days apart) no X-rays were taken and he was advised to remain indoors.  Due to the nature of his responsibilities as a platoon sergeant, however, he could not remain indoors.  He left Kuwait in early May 1991.  When he got out of the smoke in Kuwait City, his breathing improved somewhat and he testified that when he returned to the United States, he did not have breathing problems for a while. 

The Veteran's wife and daughter submitted statements dated in October 1996 that the Veteran developed health problems after service in Kuwait.  They both described his condition as it existed in October 1996, at the time of their statements.  They noted that the Veteran's breathing was very labored and loud at that time. 

The Veteran also produced a statement from the first sergeant of his unit.  Sergeant G. explained that the unit was within 1,000 yards of oil wells, refineries, and storage tanks that were on fire.  In all directions, he could see fire and black smoke and residuals falling all around, so that their uniforms were black with a soot-like substance.  Sergeant G. stated that in April 1991, the Veteran went on sick call for respiratory problems.  He said the Veteran was treated that day by the doctor and had several follow-up treatments, as well as being monitored by the company medics during the rest of the time they were in country.  The first sergeant's account of the Veteran's treatment differs from that of the Veteran, who said he went on sick call only twice and did not provide any testimony about the company medics monitoring him. 

In any event, the statements by these lay persons do not establish that a lung disorder was incurred during service.  Neither the Veteran nor the first sergeant is competent to diagnose a disease.  See Jandreau, 492 F.3d at 1377 n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")   In this regard, a lung disorder is not capable of lay observation.  Rather, the question of the presence of lung disease involves a medical subject that requires specialized testing.  There is no indication that the Veteran or his first sergeant have the medical knowledge to administer or interpret such test results.  As such, the question of diagnosis in this case may not be competently addressed by lay evidence, and the Veteran's and his first sergeant's statements regarding the presence of a diagnosed lung disorder is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

At most, the Veteran's and the first sergeant's statements establish that the Veteran had some difficulty breathing during service.  Two visits, two or three days apart, to a medical facility do not establish the presence of a diagnosed lung disorder.  Moreover, he Veteran himself testified that his breathing improved when he left Kuwait.  The statements of his wife and daughter only address breathing trouble in October of 1996, which was five years after his discharge.  The Veteran said that he began having trouble breathing during the night in 1992, but he was not the kind of person who went to doctors, so he sought no medical treatment at that time.  He provided no evidence of the severity or frequency of his breathing problems immediately following service.  Accordingly, this evidence is not definite enough to conclude that a disease was incurred during service. 

In May 2006 the Veteran was provided with a VA respiratory disease examination to determine the etiology of his current lung disorder.  The May 2006 VA examiner reviewed the Veteran's claims file and test results, recorded the Veteran's medical and work history, and conducted a physical examination.  The May 2006 VA examiner concluded that the Veteran's current lung disorder was less likely than not caused by his active military service.  The examiner explained that interstitial lung disease, or pulmonary fibrosis, is not one of the diseases associated with the inhalants incurred during the Persian Gulf War.  Moreover, she stated that it was highly unlikely that a 30-day exposure to inhalants contributed anything to the development of interstitial lung disease.  She noted that in his civilian work doing maintenance tasks, he had been constantly exposed for more than 30 years to fumes from chemicals (including ammonia), dust, residue, and dyes.  She acknowledged that the Veteran wore a respirator when he handled ammonia.  Yet, she found it was much more likely that his work-related exposure to chemicals over a long period of time caused the lung disease rather than the 30-day exposure to Gulf War inhalants. 

Thereafter, the Veteran was afforded additional VA respiratory examinations.  Specifically, in May 2010, VA examiner diagnosed the Veteran with small airway disease.  The examiner noted the Veteran's 37 year history of smoking two packs per day and that he last smoked in 1999.  The examiner initially wrote that the Veteran's "lung condition [was] due to environmental hazards of Gulf War" but then subsequently wrote "[i]t is unknown to examiner if [the Veteran's] lung condition was affected by environmental hazards in Southwest Asia."

In light of the confusing nature of the May 2010 VA examiner's opinion, the Veteran was afforded another VA examination in March 2012.  At the time of such examination, the examiner diagnosed COPD, combined pattern on pulmonary function tests, CHF [congestive heart failure] diastolic grade 2, and coronary artery disease status post CAGB.  The examiner also indicated that he believed that the Veteran had a diagnosis of COPD most likely related to his smoking history.  The examiner stated that the changes on pulmonary function tests seen after 2005 were due to combined effects of being overweight and diastolic CHF as adjusted TLCO/PA was normal at that time.  Also, no abnormalities other than chronic COPD changes were seen on chest X-ray, supporting the diagnosis of eventual interstitial lung disease.  The examiner did not believe that the Veteran's lung disease was due to environmental hazard exposures in the Gulf War.  This case was reportedly reviewed and discussed with an attending physician.  

The Board accords great probative weight to the May 2006, May 2010, and March 2012 VA examiner's opinions as such were predicated on an interview with the Veteran; a review of the available service treatment records; and a physical examination, to include diagnostic testing.  Moreover, the VA examiners' opinions contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiners' opinions.  

The Board notes that, at his July 2000 hearing before the DRO, the Veteran testified that Dr. Young had told him his current lung disorder was related to his service in Kuwait.  However, the medical treatment records in the claims file contain no such notation by Dr. Young. The DRO informed the Veteran that to establish his claim, he should get her to state her opinion (including her rationale) in writing and submit that to the RO.  When the Veteran said he might not be able to get in touch with her, the DRO explained that he could obtain a medical opinion from any of the people who treat him for lung problems and that such evidence would help him support his claim.  No such evidence has been submitted.  The only medical nexus opinion in the record is that of the May 2006, May 2010, and March 2012 VA examiners.  Since these examiners concluded the Veteran's current lung disorders are not related to service, the Veteran's claim must be denied. 
 
The Board notes that the Veteran asserts that his lung disorder is due to his military service, to include his exposure to environmental hazards coincident with his service in the Persian Gulf.  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lung disorder and any instance of his military service, to include asbestos exposure, to be complex in nature.  See Woehlaert, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process pertaining to the development of lung disease extending beyond an immediately observable cause-and-effect relationship.  The Board further notes that the clinical diagnosis of lung disease requires the administration and interpretation of test results, to include imaging tests.  There is no indication that the Veteran possesses the requisite medical knowledge to administer or interpret such testing.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  Moreover, as COPD and interstitial lung disease are not noted to be chronic diseases within the meaning of VA regulations, service connection may not be established on the basis of continuity of symptomatology.  See Walker, supra.

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for a lung disorder and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lesions on the body is reopened. 

Service connection for a lung disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a skin disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board initially notes that a remand is necessary in order to ensure that the Veteran has been provided with proper VCAA notice with respect to his claim for service connection for a skin disorder, to include on the basis of an undiagnosed illness, in accordance with the Court's August 2009 Memorandum Decision.  

The Board further notes that the Veteran was afforded a VA general examination in May 2010, which noted diagnoses of history of basal cell carcinoma on the chest without recurrence, history of squamous cell carcinoma of the right preauricular area without recurrence, actinic keratoses, eczema of the hands and feet, and tinea corporis of both buttocks.  The examiner also indicated that such did not occur before or during active service, but rather it occurred after active service; however, he did not offer a rationale for such opinion.  Moreover, the examiner failed to indicate whether the Veteran had separate undiagnosed illness manifested by skin complaints and, if so, whether these complaints were undiagnosed illnesses related to the Veteran's military service, to include the Veteran's history of exposure to oil fires in Kuwait.  Therefore, an addendum opinion should be obtained.  

Also, while on remand, updated VA treatment records from the VA facility in Mountain Home, Tennessee, dated from February 2011 to the present should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1. The RO must provide corrective VCAA notice with respect to the issue of entitlement to service connection for a skin disorder.  The notice should address what the evidence must show for service connection on a direct basis.  The Veteran should also be notified that service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

2. Request all outstanding VA treatment records dated from the VA facility in Mountain Home, Tennessee, from February 2011 through the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After obtaining the above records, return the claims file to the May 2010 VA general examiner for an addendum opinion.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  If the May 2010 VA general examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses the following questions.  

(A)  For all skin disorders that have been clinically diagnosed since July 1999, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any such disorder(s) is/are related to his active duty service, to include his in-service exposure to environmental hazards coincident with his service in Southwest Asia. 

(B)  If the Veteran has any symptoms of skin problems that have not been ascribed to any known clinical diagnoses, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The examiner should specifically address the Veteran's reported history of skin complaints in service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  A complete rationale should be given for all opinions and conclusions expressed.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


